MEMORANDUM**
Santiago Esquivel-Vega appeals the district court’s denial of his 28 U.S.C. § 2255 petition challenging the 365-month sentence imposed following his conviction for possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 2255, we review de novo, see United States v. Sanchez-Cervantes, 282 F.3d 664, 666 (9th Cir.2002), and affirm.
Esquivel-Vega contends that the rale announced in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is substantive and applies retroactively on collateral review and therefore *320his sentence is unconstitutional because it exceeds the 20-year maximum sentence under § 841(b)(1)(C). Esquivel-Vega further contends that the non-retroactivity principles of Teague v. Lane, 489 U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989), are not controlling.
We reject Esquivel-Vega’s contentions because they are foreclosed by our decision in Sanchez-Cervantes, 282 F.3d at 667-68, 673 (concluding that Teague applies to 28 U.S.C. § 2255 petitions and that the new rule of criminal procedure announced in Apprendi does not apply retroactively on initial collateral review).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.